 

EXHIBIT 10.1

 

K•SWISS INC.

 

AMENDED AND RESTATED

1990 STOCK INCENTIVE PLAN

(as amended through October 28, 2002)

 

Section 1.  Purpose of Plan

 

The purpose of this Amended and Restated 1990 Stock Incentive Plan (“Plan”) of
K•Swiss Inc., a Delaware corporation (the “Company”), is to enable the Company
and its subsidiaries to attract, retain and motivate their employees by
providing for or increasing the proprietary interests of such employees in the
Company.

 

Section 2.  Persons Eligible Under Plan

 

Any person employed by the Company or any of its subsidiaries on a salaried
basis, including any director who is so employed (an “Employee”), shall be
eligible to be considered for the grant of Awards (as hereinafter defined)
hereunder.

 

Section 3.  Awards

 

(a)  The Committee (as hereinafter defined), on behalf of the Company, is
authorized under this Plan to enter into any type of arrangement with an
Employee that is not inconsistent with the provisions of this Plan and that, by
its terms, involves or might involve the issuance of (i) shares of Class A
Common Stock, par value $.01 per share, of the Company (“Class A Shares”) or
(ii) a Derivative Security (as such term is defined in Rule 16a-1 promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as
such Rule may be amended from time to time) with an exercise or conversion
privilege at a price related to the Class A Shares or with a value derived from
the value of the Class A Shares. The entering into of any such arrangement is
referred to herein as the “grant” of an “Award.”

 

(b)  Awards are not restricted to any specified form or structure and may
include, without limitation, sales or bonuses of stock, restricted stock, stock
options, reload stock options, stock purchase warrants, other rights to acquire
stock, securities convertible into or redeemable for stock, stock appreciation
rights, limited stock appreciation rights, phantom stock, dividend equivalents,
performance units or performance shares, and an Award may consist of one such
security or benefit, or two or more of them in tandem or in the alternative.

 

(c)  Class A Shares may be issued pursuant to an Award for any lawful
consideration as determined by the Committee, including, without limitation,
services rendered by the recipient of such Award.

 

(d)  Subject to the provisions of this Plan, the Committee, in its sole and
absolute discretion, shall determine all of the terms and conditions of each
Award granted under this Plan, which terms and conditions may include, among
other things:

 

(i)  a provision conditioning or accelerating the receipt of benefits pursuant
to such Award, either automatically or in the discretion of the Committee, upon
the occurrence of specified events, including, without limitation, a change of
control of the Company, an acquisition of a specified percentage of the voting
power of the Company, the dissolution or liquidation of the Company, a

 



--------------------------------------------------------------------------------

sale of substantially all of the property and assets of the Company or an event
of the type described in Section 7 hereof; or

 

(ii)  a provision required in order for such Award to qualify as an incentive
stock option under Section 422 of the Internal Revenue Code (an “Incentive Stock
Option”).

 

(e)  Notwithstanding any other provision of this Plan, no one Employee shall be
granted options or other Awards with respect to more than 100,000 Class A Shares
in any one calendar year; provided, however, that this limitation shall not
apply if it is not required in order for the compensation attributable to Awards
hereunder to qualify as performance-based compensation described in Section
162(m) of the Internal Revenue Code (“Performance-Based Compensation”). The
limitation set forth in this Section 3(e) shall be subject to adjustment as
provided in Section 7 hereof, but only to the extent such adjustment would not
affect the status of compensation attributable to Awards hereunder as
Performance-Based Compensation.

 

(f)  Subject to the provisions of this Plan, the purchase price of any Award and
the Award holder’s tax withholding obligation (if applicable) with respect to
such Award shall be made by any one or more of the following:

 

(i)  payment in full in cash, at or before the time the Company delivers the
Class A Shares underlying such Award;

 

(ii)  the delivery of previously owned Class A Shares of the Company (including
“pyramiding”), at or before the time the Company delivers the Class A Shares
underlying such Award;

 

(iii)  a reduction in the amount of Class A Shares or other property otherwise
issuable pursuant to such Award; or

 

(iv)  the holder of the Award irrevocably authorizing a broker approved in
writing by the Company to sell Class A Shares to be acquired through exercise of
the Award and remitting to the Company a sufficient portion of the sale proceeds
to pay the entire purchase price and any federal and state withholding resulting
from such exercise (a “Cashless Exercise”); provided, however, that
notwithstanding anything in this Plan to the contrary, (a) the Company shall
only deliver such Class A Shares at or after the time the Company receives full
payment for such Class A Shares, (b) the purchase price for such Class A Shares
and tax withholdings (if applicable) will be due and payable to the Company no
later than one business day following the date on which the proceeds from the
sale of the underlying Class A Shares are received by the authorized broker, (c)
in no event will the Company directly or indirectly extend or maintain credit,
arrange for the extension of credit or renew any extension of credit, in the
form of a personal loan or otherwise, in connection with a Cashless Exercise and
(d) in no event shall the holder of the Award enter into any agreement or
arrangement with a brokerage or similar firm in which the proceeds received in
connection with a Cashless Exercise will be received by or advanced to the
holder of such Award before the date the Shares underlying such Award are
delivered or released by the Company.

 

Notwithstanding anything in this Plan to the contrary, no Award holder shall be
permitted to pay the purchase price of the Class A Shares underlying such Award,
or other property issuable pursuant to such Award, or such recipient’s
withholding tax obligation with respect to such issuance (if applicable), in
whole or in part by the delivery of a promissory note.

 

(g)  Notwithstanding any provisions of this Plan to the contrary:

 

(i)  payment of the purchase price for Class A Shares underlying an Award and
the Award holder’s withholding tax obligation (if applicable) with respect to
such Class A Shares shall be due the date the Class A Shares underlying the
Award are delivered; and

 

(ii)  in no event shall the Company issue or deliver Class A Shares underlying
an Award before the Company receives payment for such Class A Shares pursuant to
Section 3(f).

 

2



--------------------------------------------------------------------------------

 

(h)  Notwithstanding any provisions of this Plan to the contrary, Awards shall
be deemed to be exercised when both of the following shall have occurred:

 

(i)  the delivery to the Company of a written notice of such exercise; and

 

(ii)  payment in full of the aggregate purchase price for the Class A Shares or
other property issuable pursuant to such Award and any tax withholding
obligation (if applicable) with respect to such issuance.

 

Section 4.    Stock Subject to Plan

 

(a)  The aggregate number of Class A Shares that may be issued pursuant to all
Incentive Stock Options granted under this Plan shall not exceed 3,300,000,
subject to adjustment as provided in Section 7 hereof.

 

(b)  At any time, the aggregate number of Class A Shares issued and issuable
pursuant to all Awards (including all Incentive Stock Options) granted under
this Plan shall not exceed 3,300,000, subject to adjustment as provided in
Section 7 hereof.

 

(c)  For purposes of Section 4(b) hereof, the aggregate number of Class A Shares
issued and issuable pursuant to Awards granted under this Plan shall at any time
be deemed to be equal to the sum of the following:

 

(i)  the number of Class A Shares which were issued prior to such time pursuant
to Awards granted under this Plan, other than Class A Shares which were
subsequently reacquired by the Company pursuant to the terms and conditions of
such Awards and with respect to which the holder thereof received no benefits of
ownership such as dividends; plus

 

(ii)  the number of Class A Shares which were otherwise issuable prior to such
time pursuant to Awards granted under this Plan, but which were withheld by the
Company as payment of the purchase price of the Class A Shares issued pursuant
to such Awards or as payment of the recipient’s tax withholding obligation with
respect to such issuance; plus

 

(iii)  the maximum number of Class A Shares which are or may be issuable at or
after such time pursuant to Awards granted under this Plan prior to such time.

 

Section 5.  Duration of Plan

 

No Awards shall be granted under this Plan after January 9, 2000. Although Class
A Shares may be issued after January 9, 2000 pursuant to Awards granted prior to
such date, no Class A Shares shall be issued under this Plan after January 9,
2010.

 

Section 6.  Administration of Plan

 

(a) This Plan shall be administered by a committee (the “Committee”) of the
Board of Directors of the Company (the “Board”) consisting of two or more
directors, each of whom is a “disinterested person” (as such term is defined in
Rule 16b-3 promulgated under the Exchange Act, as such Rule may be amended from
time to time).

 

(b) Subject to the provisions of this Plan, the Committee shall be authorized
and empowered to do all things necessary or desirable in connection with the
administration of this Plan, including, without limitation, the following:

 

(i)  adopt, amend and rescind rules and regulations relating to this Plan;

 

(ii)  determine which persons meet the requirements of Section 2 hereof for
eligibility under this Plan and to which of such eligible persons, if any,
Awards shall be granted hereunder;

 

3



--------------------------------------------------------------------------------

 

(iii)  grant Awards to eligible persons and determine the terms and conditions
thereof, including the number of Class A Shares issuable pursuant thereto;

 

(iv)  determine whether, and the extent to which adjustments are required
pursuant to Section 7 hereof; and

 

(v)  interpret and construe this Plan and the terms and conditions of any Award
granted hereunder.

 

Section 7.  Adjustments

 

If the outstanding securities of the class then subject to this Plan are
increased, decreased or exchanged for or converted into cash, property or a
different number or kind of securities, or if cash, property or securities are
distributed in respect of such outstanding securities, in either case as a
result of a reorganization, merger, consolidation, recapitalization,
restructuring, reclassification, dividend (other than a regular, quarterly cash
dividend) or other distribution, stock split, reverse stock split or the like,
or if substantially all of the property and assets of the Company are sold,
then, unless the terms of such transaction shall provide otherwise, the
Committee shall make appropriate and proportionate adjustments in (a) the number
and type of shares or other securities or cash or other property that may be
acquired pursuant to Incentive Stock Options and other Awards theretofore
granted under this Plan, (b) the maximum number and type of shares or other
securities that may be issued pursuant to Incentive Stock Options and other
Awards thereafter granted under this Plan and (c) to the extent permitted under
Section 3(e) hereof, the maximum number of Class A Shares with respect to which
Awards may be granted to any Employee during any calendar year; provided,
however, that no adjustment shall be made to the number of Class A Shares that
may be acquired pursuant to outstanding Incentive Stock Options or the maximum
number of Class A Shares with respect to which Inventive Stock Options may be
granted under this Plan to the extent such adjustment would result in such
options being treated as other than Incentive Stock Options; provided further
that no such adjustment shall be made to the extent the Committee determines
that such adjustment would result in the disallowance of a federal income tax
deduction for compensation attributable to Awards hereunder by causing such
compensation to be other than Performance-Based Compensation.

 

Section 8.  Amendment and Termination of Plan

 

The Board may amend or terminate this Plan at any time and in any manner;
provided, however, that no such amendment or termination shall deprive the
recipient of any Award theretofore granted under this Plan, without the consent
of such recipient, of any of his or her rights thereunder or with respect
thereto.

 

Section 9.  Effective Date of Plan

 

The 1990 Stock Incentive Plan became effective on January 9, 1990. The
amendments to the Plan reflected herein shall be effective as of October 28,
2002, the date upon which it was approved by the Board; provided, however, that
no Class A Shares may be issued under this Plan until it has been approved,
directly or indirectly, by (a) the affirmative votes of the holders of a
majority of the securities of the Company present, or represented, and entitled
to vote at a meeting duly held in accordance with the laws of the state of
Delaware or (b) the written consent of the holders of a majority of the
securities of the Company entitled to vote.

 

4